

116 HR 6135 IH: No More Narrow Networks Act of 2020
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6135IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Ms. Schakowsky introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to require Exchanges to establish network adequacy standards for qualified health plans.1.Short titleThis Act may be cited as the No More Narrow Networks Act of 2020.2.Requiring Exchanges to establish network adequacy standards for qualified health plans(a)In generalSection 1311(d) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(d)) is amended by adding at the end the following new paragraph:(8)Network adequacy standards(A)Certain ExchangesIn the case of an Exchange operated by the Secretary pursuant section 1321(c)(1) or an Exchange described in section 155.200(f) of title 42, Code of Federal Regulations (or a successor regulation), the Exchange shall require each qualified health plan offered through such Exchange to meet such quantitative network adequacy standards as the Secretary may prescribe for purposes of this subparagraph.(B)State ExchangesIn the case of an Exchange not described in subparagraph (A), the Exchange shall establish quantitative network adequacy standards with respect to qualified health plans offered through such Exchange and require such plans to meet such standards.(C)PreemptionNothing in subparagraph (A) shall be construed to preempt any State law to the extent that such law provides for network adequacy standards applicable to a qualified health plan offered through an Exchange described in such subparagraph that are greater than such standards prescribed pursuant to such subparagraph..(b)Effective dateThe amendment made by this section shall apply with respect to plan years beginning on or after January 1, 2021. 